         Case 1:19-cv-03103-CKK Document 16 Filed 10/14/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
EVERYTOWN FOR GUN SAFETY                      )
SUPPORT FUND,                                 )
                                              )
               Plaintiff,                     )
                                              )      Civil Action No. 19-3103 (CKK)
               v.                             )
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE,                                   )
                                              )
               Defendant.                     )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of February 18, 2020, Plaintiff Everytown for Gun

Safety Support Fund and Defendant United States Department of Justice (“DOJ”) respectfully

submit this Joint Status Report in this Freedom of Information Act (“FOIA”) case.

       This case involves Plaintiff’s two April 2018 FOIA requests to DOJ’s Office of

Information Policy (“OIP”), the DOJ component that handles the FOIA administration for the

Offices of the Attorney General, Deputy Attorney General, Associate Attorney General,

Legislative Affairs, Legal Policy, and Public Affairs. The first request seeks records pertaining to

communications and meetings between the Executive Branch and the National Rifle Association,

the National Rifle Association Institute for Legislative Action, or the National Shooting Sports

Foundation. The second request, which contains three parts, seeks records pertaining to certain

gun violence reduction initiatives launched in 2015 and 2016, and related communications

between DOJ officials and specified gun lobby organizations and gun industry members. See

ECF No. 1, Exs. A & C.
          Case 1:19-cv-03103-CKK Document 16 Filed 10/14/20 Page 2 of 4




       The parties previously reported, in the April 14 and June 15, 2020 Joint Status Reports,

ECF Nos. 13 and 14, that Defendant provided Plaintiff an interim response to the first request by

letter dated March 31, 2020. Subsequently, on April 14, 2020, Defendant provided a final

response to the first request, releasing in part an additional six pages, with excisions made

pursuant to FOIA Exemptions 5 and 6, 5 U.S.C. 552(b)(5) and (b)(6). Defendant also advised

Plaintiff that it had withheld in full eight pages pursuant to Exemption 5. Additionally, on June

12, 2020, Defendant provided Plaintiff with a first interim response to the second request,

releasing in part twenty-six pages responsive to Part 2 of the request, with an excision made

pursuant to FOIA Exemption 6. Defendant additionally withheld in full seven pages pursuant to

FOIA Exemption 5. In the June 12, 2020 response, Defendant advised Plaintiff that no records

responsive to Part 3 of the second request had been located. On August 12, 2020, Defendant

provided a second interim response to the second request, releasing in full twelve pages

responsive to Part 2 of the second request. Defendant additionally withheld in full six pages

pursuant to FOIA Exemption 5.

       In the August 14, 2020 Joint Status Report, ECF No. 15, Defendant advised that it

completed its initial responsiveness review and deduplication of the initial electronic search

results as it related to records potentially responsive to Part 2 of the second request, and that

material was extracted from Defendant's eDiscovery Program for review and processing.

Defendant endeavored to provide a third interim response as it relates to the second request on or

before October 9, 2020. However, while Defendant has now completed the processing of the

material that was extracted, that material still requires consultation with other governmental

equities holders prior to production. Defendant will produce any non-exempt responsive




                                                  2
          Case 1:19-cv-03103-CKK Document 16 Filed 10/14/20 Page 3 of 4




material once the consultation process is complete, which it anticipates will occur prior to the

next scheduled Joint Status Report in this case.

         Additionally, Defendant previously advised that it would attempt to identify from its

initial search results records potentially responsive to Part 1 of the second request, and, once

complete, would similarly extract for review and processing any potentially responsive records

located. Since the last Joint Status Report, Defendant has used secondary search terms to

identify material initially found to be responsive to Part 1 of the second request, and has

extracted that material from its eDiscovery Program. Defendant's review and processing of that

material is nearly complete, and it will soon also send this material out to other governmental

equities holders for consultation. As it relates to this material, Defendant will also produce any

non-exempt responsive material once the consultation process is complete, which it anticipates

will occur prior to the next scheduled Joint Status Report in this case.

        Plaintiff continues to reserve all rights concerning the sufficiency of all of Defendant’s

responses to Plaintiff’s first and second requests. On August 13, 2020, Plaintiff requested that

Defendant provide a Vaughn Index for the documents that Defendant has or will withhold in their

entirety (or in substantial part via redaction), so that Plaintiff can better assess these

withholdings.

        Pursuant to the Court’s February 18, 2020, Minute Order, the parties will submit a further

Joint Status Report on December 14, 2020, and every 60 days thereafter, to apprise the Court

regarding the status of OIP’s responses to Plaintiff’s requests.

Dated: October 14, 2020                       Respectfully submitted,

                                                 /s/ Murad Hussain
                                              Arnold & Porter Kaye Scholer LLP
                                              Murad Hussain (D.C. Bar No. 999278)
                                              David McMullen, PhD (D.C. Bar No. 1600382)


                                                   3
Case 1:19-cv-03103-CKK Document 16 Filed 10/14/20 Page 4 of 4




                          601 Massachusetts Ave., N.W.
                          Washington, D.C. 20001-3743
                          Telephone: (202) 942-5000
                          Murad.Hussain@arnoldporter.com
                          David.McMullen@arnoldporter.com

                          Alexander Shaknes
                          250 West 55th Street
                          New York, NY 10019-9710
                          Tel: (212) 836-8000
                          Alexander.Shaknes@arnoldporter.com
                          Jesse.Feitel@arnoldporter.com

                          Counsel for Plaintiff

                          MICHAEL R. SHERWIN
                          Acting United States Attorney

                          DANIEL F. VAN HORN, D.C. Bar #924092
                          Chief, Civil Division

                          By:     /s/ Paul Cirino
                          PAUL CIRINO
                          Assistant United States Attorney
                          Civil Division
                          U.S. Attorney’s Office, District of Columbia
                          555 4th Street, N.W.
                          Washington, D.C. 20530
                          Telephone: (202) 252-2529
                          paul.cirino@usdoj.gov

                          Counsel for Defendant




                              4
